UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROMAIN R. BRANCH,
                                                          18cv9516 (AT) (DF)
                                Plaintiff,
                                                          ORDER
                    -against-

 STATE UNIVERSITY OF NEW YORK,
 et al.,

                                Defendants.

DEBRA FREEMAN, United States Magistrate Judge:

       The above-captioned action has been referred to this Court by the Honorable

Analisa Torres, U.S.D.J., to address a number of specific discovery disputes that have been

raised by the parties and for general pretrial supervision. (Dkt. 91.) This Order will address one

of the several pending disputes, particularly a dispute between defendants the State University of

New York (“SUNY”) and Aynan Fanous (“Fanous”) (collectively, “Defendants”), on the one

hand, and a non-party witness, Kevin L. Antoine (“Antoine”), on the other, as to whether

Antoine should be required to appear for a deposition pursuant to a subpoena served on him by

Defendants. Currently, there are two motions pending on the Docket that relate to this dispute –

a motion by Defendants to compel Antoine’s appearance at a deposition, and a motion filed

pro se by Antoine to quash the subpoena. For the reasons discussed below, Defendants’ motion

to compel (Dkt. 81) is granted, and Antoine’s motion to quash (Dkt. 84) is denied.

                                         BACKGROUND

       As background, this is an employment discrimination case, in which plaintiff

Romain R. Branch (“Plaintiff”), “an African-American of Caribbean national origin” who was

employed as a Clinical Assistant Professor of Psychiatry and the Director of the Adult Psychiatry
Residency Training Program at Downstate Medical Center, a SUNY institution (“SUNY

Downstate”) (see Third Amended Complaint, dated Oct. 11, 2019 (“3d Am. Compl”) ¶¶ 7, 9,

21), claims, inter alia, that he was subjected to a hostile work environment, demoted, and

eventually terminated by Defendants for discriminatory reasons (see generally id.). According to

Defendants, Antoine, during the relevant period, served as the Chief Diversity Officer at SUNY

Downstate, and, in that role, “he was responsible for overseeing the Office of Diversity and

Inclusion (‘ODI’), which is tasked with investigating complaints of discrimination and

harassment as SUNY Downstate.” (Letter Motion to the Court from Elyce N. Matthews, Esq.,

dated Feb. 20, 2020 (“Defs. Mtn. To Compel”) (Dkt. 81), at 1.) Defendants also explain that

they have sought Antoine’s deposition because Plaintiff had alleged that he made one or more

complaints to ODI, and because, in his initial disclosures, Plaintiff had identified Antoine as a

person who potentially possesses information relevant to his claims. (Id.)

        Initially, Defendants informed the Court that, based on what they had been told by

Antoine’s counsel, Antoine was willing to give deposition testimony, but only if the deposition

were held on a weekend, leading Defendants to seek an order compelling him to appear on a

weekday. (See generally id.) One day later, however, Defendant updated their motion by

informing the Court that Antoine had sent them a copy of a purported motion to quash the

subpoena that had been served on him, indicating in that motion (which had not yet been filed)

that he was unwilling to appear for a deposition at all. (See Letter to the Court from Elyce N.

Matthews, Esq., dated Feb. 21, 2020 (“Supp. Defs. Ltr.”) (Dkt. 82).) Defendants argued that

either Antoine’s testimony should be compelled, or, alternatively, Plaintiff should be precluded

from “soliciting, introducing, or relying upon any testimony from [] Antoine via a declaration,

affidavit, statement, live testimony, or otherwise.” (Id., at 2.) Plaintiff then filed a letter,



                                                   2
contending that Defendants’ requested alternative relief of preclusion would be premature, and

was not adequately supported by Defendants’ submissions. (See Letter to the Court from Sandra

D. Parker, Esq., dated Feb. 24, 2020 (“Pl. Ltr.”) (Dkt. 83).)

       Meanwhile, proceeding pro se, Antoine proceeded to file his motion to quash the

subpoena (see “Notice of Motion to Squash [sic] Subpoena,” dated Feb. 18, 2020 (“Antoine Mtn.

To Quash”) (Dkt. 84)), together with a supporting Declaration (Declaration of Kevin L. Antoine,

dated Feb. 18, 2020 (“Antoine Decl.”) (Dkt. 85)). He also submitted a letter, requesting that his

motion be granted. (Letter to the Court from Kevin L. Antoine, dated Feb. 22, 2020 (“Antoine

Ltr.”) (Dkt. 95).) Antoine states in his Declaration that has “just started a new job” (Antoine

Decl. at ECF 5 1); that he “does not have any accumulated time to take a day off of work” (id.);

that he “lives in New Jersey and works in Pennsylvania” (id.); and that Defendants refused to

consider the “reasonable step[]” of scheduling his deposition on a weekend, so as “to avoid

imposing undue burden or expense” on him (id.). He also states that he has not been a SUNY

employee “for almost two years” (id., at ECF 3); that “SUNY collected its state property[,]

including his computer and his entire digital work product on April 21, 2018” (id.); and that

“[t]here are more than 120 employees, including at least 10 administrators in the Human

Resources department” that could be deposed for the information Defendants are seeking (id.).

Noting that he is currently involved in a separate litigation with SUNY, in which he has brought

“whistleblower/retaliation” claims against SUNY in the Eastern District of New York, Antoine

also contends that the “primary aim” of Defendants’ subpoena in this action “is to harass[] [and]

burden” him, and to “get access to [his] attorney-client privilege[d] information” in that separate



       1
         As not all of the pages of Antoine’s Declaration are numbered, this Court cites herein to
the page numbers affixed to the document by the Court’s Electronic Case Filing (“ECF”) system.

                                                 3
case. (Id., at ECF 3-4; Antoine Ltr., at 1-2 (describing Defendants’ position regarding the

subpoena as “abus[ive]”).) Finally, Antoine contends that he was never made aware that

Plaintiff had identified him as a person with knowledge relevant to his claims, and that Plaintiff

had given him no notice of any intention to use his testimony in this case. (Antoine Ltr., at 1.)

       In response to Antoine’s submissions, Defendants state that Antoine’s assertions

regarding the purposes for which the subpoena was served are “incorrect” and that Defendants

“have no intention of seeking privileged information at [] Antoine’s deposition.” (Letter to the

Court from Elyce N. Matthews, Esq., dated Mar. 4, 2020 (“Defs. Reply”) (Dkt. 90), at 2.)

Defendants reiterate that Plaintiff has both alleged that he made complaints to ODI during

Antoine’s tenure there, and, in his initial disclosures, identified Antoine as a potential witness

with relevant knowledge or information. (Id.) Defendants thus reiterate their request that this

Court either compel Antoine to appear for deposition or preclude Plaintiff from relying on his

testimony. (Id.)

                                           DISCUSSION

       In connection with their motion to compel Antoine’s testimony, Defendants have

submitted a copy of Plaintiff’s initial disclosures under Rule 26(a) of the Federal Rules of Civil

Procedure (Dkt. 82-1), which confirms that Plaintiff identified Antoine as a person who might

have “knowledge regarding the treatment and working conditions of Plaintiff[] [and] his

predecessors and successors” (id.). It is self-evident that, where a particular office of an

institution is tasked with receiving complaints of employment discrimination within the

institution, the individual responsible for that office may have knowledge or information

regarding the discrimination claims of an employee who alleges that he made complaints to the

office. Further, even if Antoine does not actually possess knowledge or information regarding



                                                  4
Plaintiff’s own complaints to ODI, he may have knowledge of other information relevant to

Plaintiff’s claims, including – as Plaintiff seems to have suggested in his Rule 26(a) disclosure –

knowledge regarding the treatment of other employees who may have been similarly situated to

Plaintiff, but not of the same protected class.

       Based on the facts that have been presented by Defendants, regarding both the nature of

Antoine’s prior position at SUNY and Plaintiff’s identification of him as a witness who might be

able to present evidence in support of Plaintiff’s claims, Defendants have established that there is

more than a remote possibility that Antoine possesses information relevant to the claims or

defenses in this case. It is thus Antoine’s burden to show that Defendants should be denied the

opportunity to take discovery from him, via a deposition. Dukes v. NYCERS, 331 F.R.D. 464,

469 (S.D.N.Y. 2019) (“The burden of persuasion in a motion to quash a subpoena issued in the

course of civil litigation is borne by the movant.” (internal alteration and citation omitted)); see

also Fin. Guar. Ins. Co. v. Putnam Advisory Co., LLC, 314 F.R.D. 85, 87 (S.D.N.Y. 2016) (“If a

party objects to discovery requests, that party bears the burden of showing why discovery should

be denied.”).

       Antoine has not persuaded this Court that the subpoena should be quashed. Antoine does

not dispute that he has, or may have, knowledge or information relevant to Plaintiff’s claims.

Nor has Antoine pointed to any evidence that Defendants’ “primary aim” is to “harass” or

“burden” him, other than that fact that he also has a lawsuit pending against SUNY. Any

concerns Antoine has that Defendants may seek privileged information at his deposition, or

information irrelevant to Plaintiff’s claims in this case, may be properly addressed at the

deposition. In addition, the fact that Plaintiff may not, as yet, have contacted Antoine to seek his

assistance in proving his claims is of little moment at this juncture. Plaintiff would be well



                                                  5
within his rights to request a sworn statement or declaration from Antoine in connection with a

summary judgment motion, to request his trial testimony, or even to subpoena him to testify at

trial. Defendants are entitled to discover what relevant knowledge or information Antoine might

have prior to Plaintiff’s taking such steps.

       Finally, as Defendants pointed out in their initial submission, “[a]bsent extraordinary

circumstances and absent agreement of counsel, depositions should be scheduled on a day during

the regular business week of Monday through Friday, not on a weekend day.” (Def. Mtn. To

Compel, at 2 (quoting Wounded Warrior Project, Inc. v. Help Indiana Vets, Inc., No. 1:14-cv-75-

PPS-CAN, 2014 WL 12538947, at *1 (N.D. Ind. May 23, 2014) (internal quotation marks

omitted)).) Here, Antoine’s assertions that he has recently started a new job and thus does not

have accrued time off is not the type of extraordinary circumstance that would justify divergence

from the usual rule that depositions should be held during weekday business hours. Accordingly,

this Court will not require Defendants to conduct Antoine’s deposition on a weekend.

                                          CONCLUSION

       For the foregoing reasons, Defendants’ motion to compel Antoine to appear to give

deposition testimony (Dkt. 81) is granted, and Antoine’s motion to quash (Dkt. 84) is denied.

Antoine is hereby ordered to appear for a deposition on a weekday to be agreed by the parties

and Antoine, but not later than April 17, 2020.




                                                  6
       In light of the within rulings, the Clerk of Court is directed to close the motions at

Dkts. 81 and 84 on the Docket of this case.

 Dated: New York, New York
        March 13, 2020

                                                      SO ORDERED




                                                      DEBRA FREEMAN
                                                      United States Magistrate Judge

Copies to:

All counsel (via ECF)

Mr. Kevin L. Antoine
40 Cannon Road
Old Bridge, NY 08857




                                                  7
